COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
  
NO. 
2-03-276-CR

  
YESENIA 
VERALI VILLEDA                                                      APPELLANT
 
V.
THE 
STATE OF TEXAS                                                                  STATE
----------
FROM 
COUNTY CRIMINAL COURT NO. 3 OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered appellant's “Motion To Withdraw Notice Of Appeal.”  The 
motion complies with rule 42.2(a) of the rules of appellate procedure.  Tex. R. App. P. 42.2(a).  No decision of 
this court having been delivered before we received this motion, we grant the 
motion and dismiss the appeal.  See id.; Tex. R. App. P. 43.2(f).

 
                                                                  PER 
CURIAM

  
PANEL 
D:   CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
February 26, 2004.


NOTES
1. 
See Tex. R. App. P. 47.4.